USCA4 Appeal: 21-7458      Doc: 8        Filed: 02/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7458


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAMES LARRY MCNEAL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. T.S. Ellis, III, Senior District Judge. (1:14-cr-00076-TSE-1)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        James Larry McNeal, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7458      Doc: 8         Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               James Larry McNeal appeals the district court’s order denying relief on his 18

        U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no

        abuse of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

        § 3553(a) sentencing factors, compassionate release was not warranted. See United States

        v. Kibble, 992 F.3d 326, 329-31 (4th Cir.) (providing standard of review and outlining steps

        for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383 (2021).

        Accordingly, we affirm the district court’s judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2